Quinn, Chief Judge
(dissenting):
In United States v Crusoe, 3 USCMA *377793, 14 CMR 211, this Court pointed out that if there is any un  certainty in the convening authority’s action, we can look to the post-trial review of the Staff Judge Advocate to determine his meaning. See also United States v Walters, 4 USCMA 617, 16 CMR 191. Assuming that the language of the convening authority’s action here is not clear, the review of his legal officer makes it absolutely certain that the convening authority intended to approve the offense of indecent liberties with a child under the age of sixteen years with the intent to gratify his lust or desire. In pertinent part, the post-trial review reads as follows:
“(S') Lesser Included Offenses. Although the proof does not support the offense of rape as charged, it may support a finding of guilty of a lesser included offense. Such offenses will be considered in the order of decreasing permissible maximum punishment.
“The lesser included offense of carnal knowledge, like rape, requires penetration (par 199b, MCM, 1951), and as indicated above, that element is lacking here.
“The lesser offense of assault with intent to commit rape consists of an assault accompanied by an intent to have unlawful intercourse with a woman by force and without her consent (par 213d (1) (c), MCM, 1951). . . . The evidence of record, in my opinion, does not establish beyond a reasonable doubt that the accused at the time of the assault intended to have sexual intercourse with Christa Gries.
“Indecent acts with a child under the age of 16 years is lesser included in the offense of rape of such a child (ACM 4632, Towle, 4 CMR 733; ACM 9243, Archuleta, 17 CMR 772). The offense consists of the taking of immoral, improper or indecent liberties with or the commission of any lewd or lascivious act upon or with the body of, a child under the age of 16 years, with the intent to arouse, appeal to or gratify the lust or passions or sexual desires of the person committing the act or the child (U. S. vs Headspeth (No. 1973), 10 CMR 133; par 213d (3), MCM, 1951). . . . She was 10 years old at the time of the offense. In view of the indecent, lewd and lascivious liberties taken by the accused upon the body of his victim, his only possible intent was the gratification of his sexual desires. In my opinion, the competent evidence fully warrants a finding of guilty of the lesser included offense of indecent acts with a child under 16 years of age.”
The remaining question is whether the convening authority’s action is legally sufficient to approve  the offense of taking indecent liberties. Article 64 of the Uniform Code, 50 USC § 651, gives the convening authority the general power to “approve only such findings of guilty . . . as he finds correct in law and fact and as he in his discretion determines should be approved.” Supplementing the Article, the Manual provides that if he approves a lesser included offense found by the court-martial, “all elements of the offense intended to be approved should be clearly indicated.” Paragraph 87a (4). In my opinion, this language is permissive, not mandatory. United States v Merritt, 1 USCMA 56, 1 CMR 56.
Moreover, it is not the usual practice to require an appellate authority to express its decision with the  same particularity of detail as that required for an indictment. The accused has already been charged, tried, and convicted. He knows what the evidence is and what he has been convicted of. If on reviewing the record of trial the appellate authority concludes that it supports only a lesser offense, why is it necessary to detail all the elements of that offense in the decision? To require such particularization elevates “form over substance — and with a vengeance.” United States v Niolu, 4 USCMA 18, 22, 15 CMR 18. Certainly this Court has never delineated the elements of a lesser offense which we affirmed as legally correct on the basis of the record of trial. We have always considered it sufficient *378simply to identify the offense by its legal name. See, for example, United States v Hunter, 2 USCMA 37, 6 CMR 37. United States v Craig, 2 USCMA 650, 10 CMR 148. United States v Christensen, 4 USCMA 22, 15 CMR 22. No good reason has been advanced to support the claim that intermediate appellate bodies must follow a different practice.
Only if the offense is incompletely identified can it really be said that there is ambiguity. Only then is there any need for return of record to the reviewing authority for clarification. Inasmuch as the convening authority here has unmistakably indicated his intention to affirm the offense of indecent liberties with a child under the age of sixteen, it is empty ritual indeed to have him reiterate what he has already said. I would, therefore, affirm the decision of the board of review.